Citation Nr: 0915986	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  05-09 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability, claimed as secondary to service-connected 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1992 to November 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDING OF FACT

No disability of either knee has been present during the 
pendency of this claim.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by active service and is not proximately due to or the result 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for 
a bilateral knee disability, claimed as secondary to his 
service-connected bilateral pes planus.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in 
January 2004 advising him of the elements required to 
establish entitlement to service connection and of the 
respective duties of VA and the claimant in obtaining 
evidence.  Although the Veteran was not provided notice with 
respect to the disability-rating or effective-date element of 
the claim, the Board finds that there is no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for disability of either knee.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim is no more than harmless error.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  Treatment records from 
the VA Medical Center have been obtained.  The Veteran was 
also afforded a VA examination in January 2004.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such evidence.

The Board notes at this point the Veteran asserts the VA 
examination was inadequate because he was not afforded 
magnetic resonance imaging (MRI) studies of his knee.  
However, the record reflects that the VA examination included 
an X-ray study, as ordered by the examining physician; the 
Board is of the opinion that necessary diagnostic studies are 
within the medical discretion of the examiner.  The Veteran 
has not submitted any competent evidence indicating that he 
should be afforded an MRI study.  Accordingly, the Board 
concludes that no such study is required in this case.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claim were insignificant and not 
prejudicial to the Veteran.  Accordingly, the Board will 
address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of this regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted on 
a secondary basis for a bilateral knee disability.  
Specifically, in a statement in support of his claim, 
received in January 2004, the Veteran asserted that he had 
acquired pain and stiffness in both of his knees.  He also 
stated that it was his belief, and the belief of his primary 
care provider, that the pain was caused by the Veteran's 
service-connected bilateral pes planus.  There is no record 
of this opinion in the file.  The Veteran asserted that the 
pain in his knees has gotten worse since he began wearing the 
"special" orthopedic shoes prescribed by VA to address his 
bilateral pes planus.  

STRs are negative for evidence of disability of either knee.  
In addition, a review of VA treatment notes of record 
discloses no complaint, abnormal finding, or diagnosis 
pertaining to either knee.

In January 2004 the Veteran was afforded a VA examination.  
At this examination the Veteran reported that he had 
experienced pain in both knees since 2003.  At the time of 
the examination the Veteran reported that he was not working, 
he experienced flare-ups of pain in both knees when walking 
longer, and was taking Darvocet for pain.

Physical examination of the Veteran's knees revealed mild 
pain on palpation bilaterally, full range of motion 
bilaterally, and good bilateral stability.  The examiner 
reported that the Veteran's gait was normal, without 
assisting devices.  X-ray studies of the Veteran's knees that 
day were normal.  The examiner was of the opinion that it was 
not likely the Veteran's service-connected bilateral pes 
planus was causing bilateral knee joint pain because the 
Veteran's knee joints were normal, as evidenced by the X-rays 
and physical examination.

The Board acknowledges the Veteran's complaints of bilateral 
knee pain and stiffness and notes that he is competent to 
report such observable symptomatology.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  However, he is not competent to 
opine as to medical etiology or render medical opinions.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. 
West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case, there is no medical 
evidence showing that the Veteran has ever been diagnosed 
with a disorder of either knee, and the January 2004 VA 
examiner determined that both of the Veteran's knees are 
normal.  

In the present case, the symptoms described by the Veteran 
alone, without a diagnosis of an underlying disorder, cannot 
be service-connected.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001); see also Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

The Board notes the requirement of a "current disability" 
is satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, and that a claimant may be granted 
service connection even though the disability resolves prior 
to the Secretary's adjudication of the claim.  McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, 
however, there is no medical diagnosis of a knee disorder at 
any time.

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


